NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2615-19
                                                                   A-2652-19

NATACHA SMITH,

          Plaintiff-Appellant,

v.

JOCELYNE VIECELI,

     Defendant-Respondent.
________________________

JOCELYNE VIECELI,

          Plaintiff-Respondent,

v.

NATACHA SMITH,

     Defendant-Appellant.
________________________

                   Submitted February 9, 2021 – Decided March 9, 2021

                   Before Judges Mawla and Natali.
              On appeal from the Superior Court of New Jersey,
              Chancery Division and Law Division, Hunterdon
              County, Docket Nos. C-014025-19 and LT-0246-19.

              Lee B. Roth, attorney for appellant.

              David A. Avedissian, attorney for respondent.

PER CURIAM

        These back-to-back appeals, consolidated for purposes of this opinion,

arise from plaintiff Natacha Smith's claim that she and defendant Jocelyne

Vieceli had an enforceable oral agreement for the purchase of defendant's home,

where plaintiff resided as a tenant.1 After the court granted defendant's motion

for summary judgment and dismissed the complaint, it also denied plaintiff's

motion for reconsideration and vacated a lis pendens plaintiff filed against the

property. Plaintiff also appeals from an order denying her request to extend a

stay of a warrant for removal, claiming the court unreasonably removed her from

the property while she was disputing whether the parties had a binding contract.

        For the reasons that follow, we reverse and remand the court's order

granting defendant summary judgment on plaintiff's oral contract claim and its

order denying reconsideration at issue in A-2615-19. The court's summary

judgment order was entered shortly after the court denied defendant's motion to


1
    For clarity, we refer to the parties as they are identified in A-2615-19.
                                                                                A-2615-19
                                          2
dismiss under Rule 4:6-2(e), and before defendant responded to plaintiff's

outstanding discovery. Even on the undeveloped record before the court, we are

satisfied that genuine and material factual questions existed regarding the

alleged oral agreement such that dismissal of plaintiff's complaint was

unwarranted. We dismiss as moot plaintiff's challenge in A-2652-19 to the

court's decision denying her request for a further stay of the warrant for removal.

                                        I.

      We briefly summarize the facts adduced from the summary judgment

record, viewing them in the light most favorable to plaintiff, the non-moving

party. Brill v. Guardian Life Ins., 142 N.J. 520, 523 (1995). Defendant and her

husband owned a home in Ringoes, where plaintiff was a long-term tenant.

After defendant's husband died, she decided to sell the property. As noted,

plaintiff contended the parties entered into a binding oral agreement for plaintiff

to purchase the home, which defendant disputed. On September 20, 2019,

plaintiff filed a verified complaint in the Chancery Division alleging breach of

an oral agreement, promissory estoppel, and breach of the implied covenant of

good faith and fair dealing.

      At some point after defendant's husband's death, defendant asked plaintiff

if she was interested in purchasing the property. Plaintiff stated she wanted to


                                                                             A-2615-19
                                        3
purchase the home and that she and defendant intended to finalize the deal in

the fall of 2018, with the final price being the only outstanding term. Plaintiff

also maintained that defendant and her husband had made previous general oral

statements that they would one day sell her the property and acted consistent

with those statements.

      On April 24, 2019, defendant offered to sell plaintiff the property for

$400,000. Plaintiff rejected the offer because she thought the property's value

was closer to $240,000.     Plaintiff then discovered through her realtor that

defendant had listed the property for $300,000.         Plaintiff was upset that

defendant had listed the property, and for $100,000 less than the offer to her.

On May 9, 2019, defendant's realtor made a "final offer" to plaintiff's realtor to

sell the property for $295,000. Plaintiff agreed to the price and instructed her

realtor to communicate her acceptance to defendant's realtor. Specifically,

plaintiff "immediately communicated back that [she] accepted [defendant's]

offer" and that "[n]o one said to [her] that [the parties] needed anything in

writing to have an agreement."

      Defendant's realtor agreed that "[defendant] countered [plaintiff's] offer

and both parties ultimately agreed on $295,000 'as is.'" She also stated, however,

that "[a]t no time did [she] ever believe that plaintiff and defendant had an


                                                                            A-2615-19
                                        4
agreement for the sale of the property or a meeting of the minds under any

terms."

      Plaintiff's realtor sent a standard residential sales contract to defendant

memorializing the sale price, signed by plaintiff. Despite executing a written

contract, plaintiff stated she considered the written agreement "just a formality,"

and only signed it because her realtor stated that she "needed something written

for the mortgage company." Defendant never signed the agreement.

      Defendant's realtor sent plaintiff's realtor a text message on May 10, 2019,

stating: "Contract has been emailed [to defendant] for signatures!" The contract

also included an attorney-review clause which stated that the "[c]ontract will be

legally binding at the end of this three-day period unless an attorney for

[plaintiff] or [defendant] reviews and disapproves of the [c]ontract." In an email

discussing the signed contract, plaintiff's realtor stated the parties "really need

to get this to [an] attorney today." After plaintiff's realtor asked where the

parties stood the following day, defendant's realtor texted her she "received

another offer" and that plaintiff should "present her best offer."

      Defendant's realtor actually received two other offers on the property. She

accordingly asked the three offerors "to submit their best and final offer."

Despite the alleged May 9, 2019 oral agreement, plaintiff submitted a final offer


                                                                             A-2615-19
                                        5
of $300,000 "with an escalation clause of $1,001 not to exceed $315,000 ," which

was ultimately the lowest offer. Plaintiff's realtor was later informed that the

property had been sold to another party.

      Defendant certified she never intended to sell the property without a fully

executed written agreement. In support, she stated that she "continued to show

the property after [plaintiff] submitted her verbal offer of $295,000 . . . ," which

plaintiff was aware of because "the showings were coordinated with her as a

resident." Defendant also confirmed that plaintiff's final offer of $315,000 was

lower than two other offers she received.

      On October 25, 2019, defendant moved to dismiss plaintiff's complaint

for failure to state a claim under Rule 4:6-2(e), which the court denied in an

October 28, 2019 order. In its accompanying written statement of reasons, the

court found plaintiff had pled sufficient facts to establish claims for breach of

an oral agreement, promissory estoppel, breach of the implied covenant of good

faith and fair dealing, and her entitlement to specific performance. The court

noted that the facts "show that the parties had been discussing the purchase of

the [p]roperty for several years, [plaintiff] had accepted a counteroffer provided

by [defendant's] realtor, [defendant's] realtor acknowledged the acceptance, and

then [defendant] rescinded the 'agreement' to accept another offer." The court


                                                                              A-2615-19
                                         6
also stated that plaintiff "pled sufficient facts to demonstrate an oral agreement

may have existed between her and [defendant]."

      In November 2019, defendant moved for summary judgment which the

court granted in a December 20, 2019 order. In its accompanying written

decision, the court rejected plaintiff's claim that the parties entered into an oral

agreement for the sale of defendant's property. The court found that although

the parties agreed on the description of the property, the interest to be

transferred, and the identity of the transferor and transferee by clear and

convincing evidence, they did not agree on all essential terms and did not

express a clear intent to be bound without a written agreement.

      The court noted that the parties had never agreed upon a final sale price

for the property, an essential term. In this regard, the court found that a purchase

price was not discussed until April 24, 2019, and at that time plaintiff was

"actively involved" in preparing the property for viewings by other prospective

buyers. The court explained:

            The continued negotiations after the $295,000 price
            was agreed upon, the failure to remove the [p]roperty
            from being shown to prospective purchasers, and the
            realtor's active attempts to finalize a signed written
            agreement, counter [plaintiff's] assertion that an oral
            agreement was sufficient to bind [defendant] to sell the
            [p]roperty at $295,000. It is inconceivable that after
            increasing her offer from $295,000 to $305,000 and

                                                                              A-2615-19
                                         7
            then to $315,000 [plaintiff] can argue that there is an
            enforceable contract at $295,000. By making higher
            offers after $295,000 was "accepted," [plaintiff] clearly
            acknowledged that there was no deal at $295,000.

      The court noted that "nothing in the realtors' exchanges support the bald

assertion that a contract was solely needed for the mortgage company," and that

"the extensive discussions between the realtors about finalizing a written

contract confirm[ed] that the parties were not satisfied with an oral agreement."

      The court further noted that had defendant signed the agreement, she could

have canceled the contract during the three-day attorney review period. As the

court explained, defendant would have had less protection under the alleged oral

agreement than the written agreement plaintiff forwarded. The court also denied

plaintiff's request for additional discovery because she did "not address what

evidence could be gleaned from further discovery or why additional discovery

[was] needed."

      The court also rejected plaintiff's promissory estoppel claim because she

continued to submit bids after she was made aware of higher offers. As a result,

the court concluded that plaintiff "has not provided sufficient proof to

demonstrate that [defendant] made the offer with the expectation that [plaintiff]

would rely on it." With respect to plaintiff's breach of the implied covenant of

good faith and fair dealing allegation, the court determined that because there

                                                                           A-2615-19
                                       8
was no enforceable contract, the implied covenant does not apply as a matter of

law. The court also denied plaintiff's subsequent motion for reconsideration in

a February 20, 2020 written opinion.

      Defendant was later informed that plaintiff filed a lis pendens against the

property on October 7, 2019. On March 24, 2020, the court issued an order

discharging the lis pendens because plaintiff had failed to provide proper notice

to defendant pursuant to N.J.S.A. 2A:15-7, and plaintiff's challenge to the sale

of the property had no probability of success on the merits.

      Defendant sent plaintiff a notice to quit stating that because plaintiff's

tenancy was scheduled to terminate and defendant was selling the property, she

was required to leave the residence. After plaintiff failed to vacate, defendant

filed an eviction action with the Special Civil Part (landlord-tenant court) on

August 22, 2019.

      The landlord-tenant court issued an order on September 23, 2019 that

granted judgment of possession to defendant by consent of the parties and stayed

the warrant for removal for fourteen days. In its accompanying oral decision,

the landlord-tenant court explained that "by consent [defendant] will get a

judgment for possession and the matter will be transferred to the Chancery

Division and each party [will have] a right to present whatever documentation


                                                                           A-2615-19
                                       9
they wish to provide . . . so that this matter can be heard rather quickly." The

landlord-tenant court further stated that the warrant for removal would be stayed

for fourteen days to allow the "parties to argue the complaint filed, or about to

be filed, by [plaintiff] here in the Chancery Division."

      Plaintiff's counsel noted that it was his understanding "that in . . .

[fourteen] days, if we are able to assure everybody that our complaint was filed

in Chancery then the stay continues until the Chancery Division deals with our

case." The landlord-tenant court responded that "[i]f the complaint's filed, [the]

warrant of removal will be stayed."

      The court issued a warrant for removal on January 3, 2020, which was

subsequently stayed until March 2, 2020 "to afford . . . [plaintiff] a reasonable

opportunity to relocate to new dwelling accommodations." Plaintiff then filed

an order to show cause seeking an extension of the warrant for removal while

she appealed the court's summary judgment order.

      On February 28, 2020, a different motion judge denied plaintiff's request

to extend the stay of the warrant for removal. In its accompanying written

decision, the court noted that its "jurisdiction [was] limited to enforcing the

order of September 23, 2019 (entered into by the consent of the parties)." The

court also determined that it was unable to grant a stay because plaintiff failed


                                                                            A-2615-19
                                       10
to argue that there was an "unavailability of housing accommodations, which is

a prerequisite to a court's granting of a hardship stay." In addition, the court

stated that it could not "extend the stay for a period longer than [six] months"

from the September 23, 2019 order.

      In support of its position, the court relied on N.J.S.A. 2A:42-10.12 which

provides:

            [T]he judge of the court having jurisdiction shall use
            sound discretion in the issuance of a warrant or writ for
            removal or writ of possession, and if it shall appear that
            by the issuance of the warrant or writ the tenant will
            suffer hardship because of the unavailability of other
            dwelling accommodations the judge may stay the
            issuance of the warrant or writ and cause the same to
            issue at such time as he shall deem proper under the
            circumstances, but in no case shall such judge stay the
            issuance of any such warrant or writ for possession for
            a longer period than [six] months after the date of entry
            of the judgment of possession.

      The court also concluded that plaintiff failed to file a motion for orderly

removal, and he would "not enter [such] an order." Moreover, the court noted

that plaintiff's requested relief was for more than the seven days permitted by

Rule 6:6-6(b). On March 5, 2020, we denied plaintiff's emergent application for



2
   N.J.S.A. 2A:42-10.1 applies to rent-controlled properties. Here, the court
should have applied N.J.S.A. 2A:42-10.6, which contains near-identical
language.
                                                                           A-2615-19
                                       11
a stay of the warrant for removal pending appeal because she did not establish

the need for emergent relief nor a likelihood of success on the merits under

Crowe v. De Gioia, 90 N.J. 126, 133 (1982). This appeal followed.

      In A-2615-19, plaintiff contends that: 1) the court erred in granting

summary judgment to defendant as the parties entered an enforceable oral

agreement; 2) modifications to an agreement do not change an agreement unless

agreed to by both parties; 3) it is improper to grant summary judgment where

discovery is outstanding and a party's "state of mind, intent, motive[,] or

credibility" are in issue; 4) the use of realtors has no effect on the existence of

an oral agreement; and 5) the court improperly dismissed her promissory

estoppel, breach of the implied covenant of good faith and fair dealing, and

partial performance claims.      In A-2652-19, defendant argues that it was

"unreasonable to remove a rent paying tenant from her property during the time

she seeks to enforce her agreement to purchase the property itself," and we

should address the issues on appeal, despite her eviction.

                                      II.

      We have fully considered plaintiff arguments related to A-2615-19 and

agree that the court improperly granted defendant's summary judgment

application. Simply put, the determination of whether the parties intended to,


                                                                             A-2615-19
                                       12
and did, enter a binding oral agreement under the present circumstances is a

highly fact-sensitive exercise. We are satisfied from our de novo review of the

record that genuine and material questions of fact existed in the motion record

existed on that issue and plaintiff's remaining contract-related claims. We also

conclude defendant's application was premature as she failed to respond to

plaintiff's outstanding discovery requests and a more complete development of

the facts was required before plaintiff's complaint was dismissed.

      "Summary judgment must be granted if 'the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact challenged and

that the moving party is entitled to a judgment or order as a matter of law.'"

Town of Kearny v. Brandt, 214 N.J. 76, 91 (2013) (quoting R. 4:46-2(c)). The

court must decide "whether the competent evidential materials presented, when

viewed in the light most favorable to the non-moving party, are sufficient to

permit a rational factfinder to resolve the alleged disputed issue in favor of the

non-moving party." Brill, 142 N.J. at 540. Further, "[i]f there exists a single,

unavoidable resolution of the alleged disputed issue of fact, that issue should be

considered insufficient to constitute a 'genuine' issue of material fact." Ibid. On




                                                                             A-2615-19
                                       13
appeal, we review de novo the grant or denial of a motion for summary

judgment. Steinberg v. Sahara Sam's Oasis, LLC, 226 N.J. 344, 349-50 (2016).

      "Generally, summary judgment is inappropriate prior to the completion of

discovery." Wellington v. Est. of Wellington, 359 N.J. Super. 484, 496 (App.

Div. 2003). Before granting summary judgment, "[a] trial court 'should assure

itself that the parties have had a reasonable opportunity to obtain and submit

material information to the court.'" D.M. v. River Dell Reg'l High Sch., 373

N.J. Super. 639, 648 (App. Div. 2004) (quoting Ziegelheim v. Apollo, 128 N.J.

250, 264 (1992)).

      Against this standard of review, we consider the applicable legal

principles governing oral agreements for the purchase of real property. "A

contract arises from [an] offer and acceptance, and must be sufficiently definite

that the performance to be rendered by each party can be ascertained with

reasonable certainty." Weichert Co. Realtors v. Ryan, 128 N.J. 427, 435 (1992)

(citation omitted). "Thus, if parties agree on essential terms and manifest an

intention to be bound by those terms, they have created an enforceable contract."

Ibid. In certain circumstances, the Statute of Frauds permits enforcement of an

oral agreement for the sale of real property if "a description of the real estate

sufficient to identify it, the nature of the interest to be transferred, the existence


                                                                                A-2615-19
                                         14
of the agreement and the identity of the transferor and the transferee are proved

by clear and convincing evidence." N.J.S.A. 25:1-13(b).

      "[T]he focus of inquiry in a situation involving an agreement for the sale

of an interest in real estate . . . should be whether an agreement has been made

between the parties by which they intend to be bound." Morton v. 4 Orchard

Land Trust, 180 N.J. 118, 126 (2004) (quoting New Jersey Law Revision

Commission, Report and Recommendations Relating to Writing Requirements

for Real Estate Transactions, Brokerage Agreements and Suretyship

Agreements 2, 10 (1991)).

      "[A] 'high standard of proof' must be met to establish that intent.

Specifically, 'the existence of an [oral] agreement between the parties as well as

its essential terms must be proved by clear and convincing evidence.'" Ibid.

Further, the parties must "manifest[] an intent to enter into an oral agreement,"

id. at 130, not just the written agreement. In determining whether parties

intended to enter into a binding oral agreement, we evaluate:              1) the

circumstances surrounding a transaction; 2) the nature of the transaction; 3) the

relationship between the parties; 4) the parties' contemporaneous statements;

and 5) the parties' prior dealings. Id. at 126.




                                                                            A-2615-19
                                        15
      We acknowledge, as did the court, that "[a] party opposing a motion for

summary judgment on the grounds that discovery is incomplete . . . must

'demonstrate with some degree of particularity the likelihood that further

discovery will supply the missing elements of the cause of action.'" Branch v.

Cream-O-Land Dairy, 459 N.J. Super. 529, 542 (App. Div. 2019) (quoting

Badiali v. New Jersey Mfrs. Ins., 220 N.J. 544, 555, (2015)). In our view, the

non-movant's obligation in this regard must be evaluated in the context of the

procedural posture of the case.

      Here, the court dismissed plaintiff's complaint a mere three months after

plaintiff filed the complaint, with discovery literally in its infancy. Indeed, after

the court denied defendant's motion to dismiss on October 28, 2019,

approximately a week later, defendant filed her answer and motion for summary

judgment. Plaintiff promptly served interrogatories on November 15, 2019, less

than ten days after receiving defendant's answer. Oral argument on defendant's

summary judgment motion was held approximately one month later, on

December 20, 2019, when the court issued an order and statement of reasons

dismissing the complaint.      When the parties appeared for oral argument,

defendant's responses to plaintiff's interrogatories were not even due, see Rule




                                                                               A-2615-19
                                        16
4:17-4(b), and the record does not reflect defendant ever responded to the

outstanding discovery.

      Plaintiff opposed defendant's motion in part by stressing that discovery

was still outstanding, and the record was comprised of documentary materials

produced by defendant without any opportunity to conduct depositions. In this

regard, plaintiff's counsel stated at oral argument that "interrogatories have been

served" and "depending on . . . the answers, [they] may well need depositions."

Further, the court also recognized in its statement of reasons accompanying the

December 20, 2019 order that plaintiff also stated the outstanding discovery was

necessary to "reveal why [defendant] decided to list the price and pay a

commission instead of selling the [p]roperty to [plaintiff]."       Plaintiff also

stresses in her merits brief that whether defendant "contemplated a written

agreement . . . can only be explored through discovery that was not allowed."

Under these circumstances, where plaintiff received no sworn responses to duly

served discovery, she should not be criticized for her inability to identif y the

need more precisely for the outstanding and additional discovery.

      Apart from the premature nature of defendant's motion, we also agree that

the court improperly weighed the evidence and resolved disputed issues of

material fact against plaintiff, the non-movant, contrary to Brill. First, with


                                                                             A-2615-19
                                       17
respect to the oral agreement's essential terms, the court acknowledged that the

property, the nature of the interest to be transferred, and the "identities of the

alleged transferor and transferee" were clearly and convincingly established. As

to price, plaintiff certified she understood that "[o]nce [they] had the price of

$295,000 . . . [she] had [her] property." In her certification, defendant's realtor

certified that she "countered [plaintiff]'s offer and both parties ultimately agreed

on $295,000 'as is.'"

      Faced with that apparent concession, defendant pivoted and maintained

that plaintiff's conduct after the parties agreed on the $295,000 purchase price

confirmed that plaintiff did not intend to be bound by an oral agreement. There

is no question that there was significant evidence supporting that view, which

the court accepted. Indeed, as the court pointed out, plaintiff's broker forwarded

a signed contract and plaintiff later increased her offer on the property multiple

times with full knowledge that the property was still listed, and that other parties

filed competing offers.

      Plaintiff, however, specifically addressed these issues when she certified

that no one had informed her that she "needed anything in writing to have an

agreement" and that "[n]o one said they contemplated or required anything in

writing to make the deal." Plaintiff also stated that "[b]ecause of [her] long -


                                                                              A-2615-19
                                        18
term relationship with [her] landlords, the sellers, [she] thought an a greement

was an agreement and it did not have to be in writing." Her broker corroborated

plaintiff's statements when she similarly certified that "signing was just a

formality to satisfy the mortgage company."

      With respect to plaintiff's increased offers, the court concluded such

actions were "inconceivable" with the notion that the parties had a binding oral

agreement at $295,000. Plaintiff, however, explained her conduct by certifying

that she "took the advice of [plaintiff's realtor] and offered more money in an

effort to settle the issue at the least cost for both [her] landlord and [herself]."

Plaintiff stated she "did not want to risk losing the property."

      Further, the court did not address fully the circumstances surrounding the

transaction, the parties' relationship, and their prior dealings. Morton, 180 N.J.

at 126. As plaintiff certified, her tenancy commenced with a formal lease

agreement but when that agreement lapsed, defendant permitted her to live at

the property for over eight years based on a series of oral agreements. Indeed,

she noted that a "written lease was no longer needed. [The parties] were too

close to need a writing." Moreover, plaintiff noted that she had a "family -type"

relationship with defendant and that it had always been the plan for plaintiff to

purchase the property.


                                                                              A-2615-19
                                        19
      In sum, we conclude it was error for the court to grant summary judgment

when defendant had yet responded to plaintiff's timely discovery requests in a

case that was a mere three months old. We also conclude there were genuine

and material factual questions with respect to the terms of the parties' alleged

oral agreement and whether they required a written agreement to consummate

the sale of the property. Viewing these facts in the light most favorabl e to

plaintiff, a fact finder could reasonably conclude that the parties had agreed to

be bound by an oral contract for the sale of the property for a $295,000 purchase

price "as is." We reach a similar conclusion with respect to plaintiff's attendant

claims sounding in breach of the duty of good faith and fair dealing, promissory

estoppel and partial performance, as the court's decision dismissing those claims

was based primarily on the absence of a binding oral agreement.

      Accordingly, the summary judgment and reconsideration orders under

review are reversed and the matter is remanded to the trial court. Nothing in our

opinion should be construed as suggesting our view on the outcome of the

remanded proceedings.

                                     III.

      We next address plaintiff's claim in A-2652-19 that the court's refusal to

extend the warrant for removal throughout her appeal was an abuse of discretion.


                                                                            A-2615-19
                                       20
Because plaintiff has vacated the residence and the property has been sold, we

dismiss the appeal as moot, but provide the following brief comments.

      First, we conclude that plaintiff's claim is not justiciable. Ordinarily, we

will dismiss as moot an appeal challenging an eviction where the tenant has been

removed or vacated the premises, and the residence has been re-rented. See

Daoud v. Mohammad, 402 N.J. Super. 57, 61 (App. Div. 2008) ("Because the

court's jurisdiction is limited to determining the issue of the landlord's right to

possession of the premises, and . . . the tenant vacated the premises and the

premises have been re-rented, the issue can no longer be determined.");

Sudersan v. Royal, 386 N.J. Super. 246, 251 (App. Div. 2005) ("Ordinarily,

where a tenant no longer resides in the property, an appeal challenging the

propriety of an eviction is moot."); Ctr. Ave. Realty, Inc. v. Smith, 264 N.J.

Super. 344, 347 (App. Div. 1993) (tenant's right to remain on premises is moot

where tenant voluntarily vacated premises despite a stay of ejectment). The

removed tenant still has a right to seek, in the Law Division, damages arising

from a wrongful eviction. Daoud, 402 N.J. Super. at 61. As plaintiff has been

removed from the property and retains her breach of contract and related rights

as discussed supra, we are satisfied the appeal is moot.




                                                                             A-2615-19
                                       21
      In any event, N.J.S.A. 2A:42-10.6 permits a judge in a possessory action

of any type to stay a warrant for removal from dwelling premises, but not in

excess of six months after entry of a judgment for possession, where it appears

that hardship is presented because of the unavailability of other dwelling

accommodations. Our Supreme Court has held that "extended stays of warrants

for removal in situations not coming within the prescription of this statute are

invalid as beyond the jurisdiction of the court." Hous. Auth. v. West, 69 N.J.

293, 301 (1976).

      Here, the judgment of possession was entered on September 23, 2019, and

the warrant for removal had previously been stayed until March 2, 2020. An

additional order granting an extension to plaintiff throughout the process of her

appeal would have been in direct violation of the six-month time limit delineated

in N.J.S.A. 2A:42-10.6. Accordingly, the trial court properly denied plaintiff's

order to extend the stay of the warrant for removal. 3 Manalapan Realty, L.P. v.

Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).


3
    Although the court incorrectly found that plaintiff had not pled an
unavailability of housing, it was nevertheless constrained by the plain -language
of N.J.S.A. 2A:42-10.6. West, 69 N.J. at 301 (noting that N.J.S.A. 2A:42-10.6
permits "a judge in a possessory action of any type to stay a warrant for removal
from dwelling premises, but not in excess of six months after entry of a judgment
for possession, where it appears that hardship is presented because of the
unavailability of other dwelling accommodations") (emphasis added).
                                                                           A-2615-19
                                      22
     Reversed and remanded as to A-2615-19 and dismissed as moot with

respect to A-2652-19.




                                                                A-2615-19
                                23